PER CURIAM: *
This court, having carefully reviewed the parties’ briefs and pertinent portions of the record, concludes there is no reversible error in the district court’s findings of fact and conclusions of law. With one addition, we therefore AFFIRM the final judgment of the district court essentially for the reasons stated in its well-reasoned and thorough opinions dated December 6, 2006, 2006 WL 3531644, and April 18, 2008, 2008 WL 1805481.
We note one point. Appellant now acknowledges that suit against the Board is barred by the Eleventh Amendment but argues that the district court should have permitted him to amend his complaint to include Board Members in their official capacities as defendants. Contrary to Appellant’s characterization, the district court did not restrict the amendment to additional claims against Defendant Foti. The order explicitly allowed “claims against the proper defendant(s).” Heedless of this order, the amended complaint did not name Board Members in their official capacities as defendants. Appellant’s erroneous belief that the district court’s order implicitly prohibited him from doing so does not provide a ground for relief.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.